 MIDTOWN MOTOR INN423K-(StreetHotel Corp.t/aMidtown Motor Inn andInternational Union of Operating Engineers, Local99, AFL-CIO, Petitioner.Case 5-RC-9161June 12, 1975DECISION AND ORDER DIRECTINGHEARINGBy CHAIRMAN MURPHY AND MEMBERSJENKINS AND KENNEDYor, in the alternative, a hearing be held on theobjections.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the Regional Director'sreportand the Employer's objections and theexceptions and is of the opinion that issues have beenraised by the Employer's objections which can bestbe resolved by a hearing.Pursuant to a Stipulation for Certification UponConsentElection executed by the parties, andapproved by the Regional Director for Region 5 ofthe National Labor Relations Board on November 7,1974, an election by secret ballot was -conducted inthe above-entitled proceeding on November 27,1974, under the direction and supervision of saidRegionalDirector.Upon the conclusion of theelection, a tally of ballots was furnished the parties inaccordance with the Board's Rules and Regulations.The tally of ballots shows that there were approxi-mately two eligible voters and that two ballots werecast, both of which were for the Petitioner.On December 5, 1974, the Employer filed timelyobjections to the conduct of the election. TheRegionalDirector caused an investigation of theobjections to be made and, thereafter, on February27, 1975, issued and served on the parties his Reporton Objections. In his report, the Regional Directorrecommended to the Board that the Employer'sobjections be overruled in their entirety and that acertification of representative be issued.On March 18, 1975, the Employer filed timelyexceptions' to the Regional Director's report andbnief in support. The Employer requests that theelection be set aside and a new election be conductedIAt the request of the Employer,the time for filing exceptions wasextendedto March 19, 1975.ORDERIt is hereby ordered that a hearing be held before aduly designated Hearing Officer for the purpose ofreceiving evidence to resolve the issues raised by theEmployer's objections.IT IS FURTHER ORDERED that the Hearing Officerdesignated for the purpose of conducting suchhearing shall prepare and cause to be served on theparties a report containing resolutions of the credibil-ity of witnesses, ' findings of fact, and recommenda-tions to the Board as to the disposition of saidobjections.Within 10 days from the date of issuanceof such report, either party may file with the Board inWashington, D.C., eight copies of exceptions thereto.Immediately upon the filing of such exceptions, theparty filing the same shall serve a copy thereof on theother party and shall file a copy with the RegionalDirector. If no exceptions are filed thereto, the Boardwilladopt the recommendations' of the HearingOfficer.IT IS FURTHER ORDERED that the above-entitledmatter be, and it hereby is, referred to the RegionalDirector for Region 5 for the purpose of conductingsuch hearing, and that the said Regional Director be,and he hereby is, authorized to issue notice thereof.218 NLRB No. 58